Per Curiam.
The striking of the limb by the cab of- the truck was a collision. That the limb should spring back to its normal position when the pressure created by the collision was released was the natural and *485direct result of the collision. It was an accident that the limb should strike plaintiff on the rebound caused by the collision.
The injury resulting from this accident was the immediate and direct consequence of the collision. Hence, liability existed under the policy. The amount is not in controversy.
No error.
Johnson, J., not sitting.